Case 8:19-cv-00377-WFJ-JSS Document 14 Filed 04/25/19 Page 1 of 2 PageID 81




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

CUC WEST,
an individual,                                                 Case No.: 8:19-cv-00377-WFJ-JSS

       Plaintiff,
v.

MERRICK BANK CORPORATION,
d/b/a MERRICK BANK,
a foreign for-profit corporation, and
CARDWORKS SERVICING, LLC,
a foreign limited liability company,

      Defendants.
_________________________________/

                             NOTICE OF PENDING SETTLEMENT

       COMES NOW, Plaintiff, CUC WEST (hereinafter, “Plaintiff”), by and through the

undersigned counsel pursuant to Local Rule 3.08, Middle District of Florida, and hereby submits

this Notice of Pending Settlement and states:

       1.        Plaintiff and Defendants MERRICK BANK CORPORATION, d/b/a MERRICK

BANK, and CARDWORKS SERVICING, LLC (hereinafter collectively, “Defendants”), reached

a conditional settlement regarding all claims in this case, and the parties are presently drafting,

finalizing, and executing a written settlement agreement and release of liability.

       2.        Upon execution of a mutually-agreeable settlement agreement and release—and

compliance with its terms—undersigned counsel will execute and file a Joint Stipulation for

Dismissal with Prejudice.

       3.        To the extent this Court treats the foregoing as a Motion, pursuant to Middle District

of Florida Local Rule 3.01(g), the undersigned certifies he consulted with Defendants’ counsel,

and Defendants agree to the relief sought herein.


                                                   1
Case 8:19-cv-00377-WFJ-JSS Document 14 Filed 04/25/19 Page 2 of 2 PageID 82




       Submitted this 25th day of April 2019.

                                              Respectfully submitted,

                                              LEAVENLAW

                                              /s/ Sean E. McEleney
                                              Ian R. Leavengood, Esq., FBN 010167
                                              Sean E. McEleney, Esq., FBN 125561
                                              Northeast Professional Center
                                              3900 First Street North, Suite 100
                                              St. Petersburg, FL 33703
                                              Phone: (727) 327-3328
                                              Fax: (727) 327-3305
                                              consumerservice@leavenlaw.com
                                              smceleney@leavenlaw.com
                                              Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that I electronically filed a copy of the foregoing Notice of Pending

Settlement with the Clerk of the Court via the CM/ECF system, and a copy of the same has been

furnished electronically this 25th day of April 2019 to:

       Brandon T. White, Esq.
       Reed Smith, LLP
       1001 Brickell Avenue, Suite 900
       Miami, FL 33131
       bwhite@reedsmith.com
       Attorneys for Defendant


                                              /s/ Sean E. McEleney
                                              Attorney




                                                 2
